EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 85701-4520 (776) 884 5708 Website: www.nvsos.gov Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090631274-74 Filing Date and Time 08/21/2009 9:10 AM Entity Number C20921-2001 Certificate of Designation (PURSUANT TO NRS 78.1955) USEBLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.
